Case: 18-60714      Document: 00515310009         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-60714                           February 13, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
JOEY MONTRELL CHANDLER,

                                                 Plaintiff-Appellant

v.

WEXFORD HEALTH; MISSISSIPPI DEPARTMENT OF CORRECTIONS;
DOCTOR JUAN SANTOS; DOCTOR PAUL MADUBUONWU; MARSHALL
FISHER, Commissioner; DOCTOR GLORIA PERRY, Chief Medical Officer;
DOCTOR BROWN; CHRISTOPHER EPPS, Retired Mississippi Department
of Corrections Commissioner; DOCTOR LORENZO CABE, Former Mississippi
Department of Corrections Doctor; DOCTOR JOHN HOCHBURG, Former
Doctor; JERRY WILLIAMS, Deputy Commissioner; DOCTOR LEHMAN,
Former Doctor; SUPERINTENDENT EARNEST LEE; HENDRIK KUIPER,
Medical Director,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:15-CV-102


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60714     Document: 00515310009     Page: 2   Date Filed: 02/13/2020


                                  No. 18-60714

      Joey Montrell Chandler, Mississippi prisoner # 109052, filed a civil
rights complaint under 42 U.S.C. § 1983, alleging deliberate indifference to his
serious medical needs. The defendants moved for summary judgment. The
district court found that all claims of denial of medical care, including those
barred by the statute of limitations, failed to state a claim upon which relief
could be granted. Specifically, the district court found that Chandler could not
show a deliberate indifference to his serious medical needs because the lengthy
medical record showed that he had been examined and treated on hundreds of
occasions for his various medical problems. The district court concluded that
his complaint was simply a disagreement with the course of treatment.
      We review the grant of summary judgment de novo, applying the same
standard as the district court.      See Mississippi River Basin Alliance v.
Westphal, 230 F.3d 170, 174 (5th Cir. 2000); FED. R. CIV. P. 56(a), (c)(1). All of
Chandler’s arguments are based on his assertions that the treatment was
ineffective and that the doctors were incompetent. Giving full credit to the
veracity and seriousness of Chandler’s factual complaints, his assertions of
unsuccessful medical treatment, negligence, neglect, medical malpractice, and
mistaken judgment are the types of claims which do not amount to deliberate
indifference to serious medical needs. See Varnado v. Lynaugh, 920 F.2d 320,
321 (5th Cir. 1991). The district court did not err in granting the motion for
summary judgment on the merits of Chandler’s claims. Farmer v. Brennan,
511 U.S. 825, 837 (1994).
      Couched in terms of sovereign immunity and the Eleventh Amendment,
Chandler argues that the defendants, in their official capacities, should not
have been dismissed because they were personally aware of the inadequacies
of his medical treatment. The district court did not dismiss any defendant or




                                        2
    Case: 18-60714      Document: 00515310009   Page: 3   Date Filed: 02/13/2020


                                 No. 18-60714

claim because a defendant was not personally aware of the factual occurrences
alleged. This issue has no merit.
      Chandler argues that the district court erred in dismissing some of his
claims for inadequate medical care as time barred by the Mississippi statute
of limitations.   We need not address this issue because the district court
specifically considered all of Chandler’s claims of inadequate medical care,
irrespective of date of occurrence, in granting summary judgment on the merits
of Chandler’s claims.
      AFFIRMED.




                                       3